Citation Nr: 0335735	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $469.00 awarded pursuant to Chapter 35, Title 
38, United States Code, for enrollment in an educational 
institution from May 10, 2002 through May 31, 2002 was 
properly created.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran's dates of service are not of record.  The 
appellant is the veteran's daughter.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which 
found that an indebtedness to VA in the amount of $469 had 
been created due to overpayment of VA educational benefits.


FINDINGS OF FACT

1.  The appellant was enrolled in an Associates Degree 
program in Pre-Nursing for the period beginning January 14, 
2002 and ending May 9, 2002, during which time she took 10 
credit hours of classes; thereafter, she enrolled in a 4 
credit hour class in her program beginning on May 10, 2002 
and ending on May 31, 2002.

2.  Based upon her enrollment status for the month of May 
2002, the appellant was paid educational assistance benefits 
under Chapter 35, Title 38, United States Code, at the full-
time rate of $670.00 per month for the month of May 2002.

3.  In June 2002, the RO was advised that the appellant's 
attendance had been terminated due to receipt of a non-
punitive grade for the 4 credit hour course taken between May 
10, 2002 and May 31, 2002.

4.  The RO retroactively terminated payment of the 
appellant's educational assistance benefits under Chapter 35 
for the May 2002 course, creating an overpayment in the pro-
rated calculated amount of $469.00.

5.  The appellant has not presented evidence supporting the 
existence of mitigating circumstances to explain why she was 
terminated from the program in May 2002.



CONCLUSION OF LAW

An overpayment of $469.00 of educational assistance benefits 
under Chapter 35, Title 38, United States Code was validly 
created.  38 U.S.C.A. §§ 3680, 3685 (West 2002); 38 C.F.R. 
§§ 21.4009(a), 21.4136(a) & (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the appellant's 
appeal in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the claim.  See 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)] and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board additionally observes, however, that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. § 3.103 (2003).  In particular, the RO 
furnished the appellant a statement of the case in November 
2002, which informed her of the criteria to be applied in 
determining whether the charged overpayment of educational 
assistance benefits was validly created.  The Board finds, 
therefore, that VA has informed the appellant of the evidence 
needed to substantiate her claim.

It appears that all evidence pertinent to this case has been 
obtained.  The appellant has not indicated the existence of 
any other evidence that is relevant to her appeal.

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was enrolled in an Associates Degree program in 
Pre-Nursing for the period beginning January 14, 2002 and 
ending May 9, 2002, during which time she took 10 credit 
hours of classes, evidently without problems.  The 
educational institution so certified in a VA Form 22-1999, 
Enrollment Certification, dated May 8, 2002.  Thereafter, she 
enrolled in a 4 credit hour class in her program beginning on 
May 10, 2002 and ending on May 31, 2002.  As a result, the 
appellant was paid educational assistance benefits under 
Chapter 35, Title 38, United States Code, at the full-time 
rate of $670.00 per month for the month of May 2002.  

In June 2002, the educational institution advised the RO via 
a VA Form 22-1999b, Notice of Change in Student Status, that 
the appellant had been terminated from the program; her last 
date of attendance was May 31, 2002.  The reason for such 
termination was that the appellant received a "no punitive 
grade" for the 4 credit hours course taken between May 10, 
2002 and May 31, 2002.

[The term "no punitive grade" means any grade assigned for 
pursuit of a course, whether upon completion of the course or 
at the time of withdrawal from the course, which has the 
effect of excluding the course from any consideration in 
determining progress toward fulfillment of requirements for 
graduation.  No credit toward the school's requirements for 
graduation is granted for such a grade, nor does the grade 
affect any other criteria for graduation by the policies of 
the school, such as a grade point average.  Therefore, it has 
the same effect as an audited course.  See 38 C.F.R. § 
4200(j) (2003).

Thereafter, the RO retroactively terminated payment of the 
appellant's educational assistance benefits under Chapter 35 
for the 4 credit hour course in which the no punitive grade 
was received, creating an overpayment in the pro-rated 
calculated amount of $469.00.  She was advised of that 
decision.  In response, the appellant filed a Notice of 
Disagreement, contending that she could not pay back the debt 
and that such debt was not her fault.  She did not however, 
explain her termination form the educational program or the 
no punitive grade assigned.

In the November 2002 Statement of the case, the RO noted that 
the appellant had failed to provide mitigating circumstances 
for the no punitive grade.  The appellant's December 2002 
substantive appeal contained no additional explanation.



Pertinent law and regulations

Basic entitlement to benefits/conditions resulting in non-
payment

The law provides that educational assistance benefits under 
chapter 35 shall be paid only for the period of an eligible 
person's enrollment in, and pursuit of, an educational 
program.  No amount shall be paid to an eligible person for a 
course for which the grade assigned is not used in computing 
the requirements for graduation including a course from which 
the student withdraws or receives a non-punitive grade, 
unless the eligible person withdraws because he was called to 
active duty or VA finds there are mitigating circumstances 
for the withdrawal/receipt of non-punitive grade.  See 38 
U.S.C.A. § 3680(a) (West 2002); 38 C.F.R. § 21.4136(a) 
(2003).

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal/non-punitive grade, he/she 
must submit a description of these circumstances in writing 
to VA either within one year from the date VA notifies the 
eligible person that he/she must submit the mitigating 
circumstances or at a later date if the eligible person is 
able to show good cause why the one-year time limit should be 
extended to the date on which he or she submitted the 
description of the mitigating circumstances.  The eligible 
person must also submit evidence supporting the existence of 
mitigating circumstances within one year of the date VA 
requests such evidence.  See 38 C.F.R. § 21.4136(2)(i - iii) 
(2003).

The following circumstances are representative of those which 
VA considers to be mitigating, which are not all inclusive: 
(i) an illness of the eligible person; (ii) an illness or 
death in the eligible person's family; (iii) an unavoidable 
geographical transfer resulting from the eligible person's 
employment; (iv) an unavoidable change in the eligible 
person's conditions of employment; (v) immediate family or 
financial obligations beyond the control of the eligible 
person which require him or her to suspend pursuit of the 
program of education to obtain employment; (vi) 
discontinuance of a course by a school; (vii) unanticipated 
active duty for training; and (viii) unanticipated 
difficulties in caring for the eligible person's child or 
children.  See 38 C.F.R. § 21.4136(b) (2003).

Creation of overpayment

Whenever VA finds that an overpayment has been made to an 
eligible person receiving educational assistance, the amount 
of such overpayment of educational assistance benefits paid 
to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 3685 
(West 2002); 38 C.F.R. § 21.4009(a) (2003).  Pursuant to this 
authority, 38 C.F.R. § 21.3132 provides for reductions in 
chapter 35 benefits in certain circumstances, to include 
receipt of grades not used in computing graduation 
requirements or withdrawal from a course absent mitigating 
circumstances.

If an individual receives a non-punitive grade for a 
particular course for any reason other than a withdrawal from 
it, VA will reduce the educational assistance allowance 
effective the last date of attendance when mitigating 
circumstances are found.  If an individual receives a non-
punitive grade in a particular course for any reason other 
than a withdrawal from it, and there are no mitigating 
circumstances, VA will reduce his or her educational 
assistance effective the later of the following: (i) The 
first date of enrollment for the term in which the grade 
applies, or (ii) December 1, 1976.  See 38 U.S.C.A. § 3680 
(West 2002); 38 C.F.R. § 21.4135(w) (2003).



Analysis

Amount of overpayment/creation date

As described above, the RO has determined that an overpayment 
of educational benefits was created based on the appellant's 
termination from a course of studies due to the receipt of a 
no punitive grade for a course which was supposed to have 
been taken and completed in May 2002.

The appellant has not specifically challenged the amount of 
the overpayment of educational assistance benefits or the 
date of retroactive termination of such benefits, and the 
Board finds from review of the file that there is no basis in 
law or fact to establish any improprieties in the correct 
amount of the debt or its date of creation under 38 C.F.R. 
§ 21.4135(w).

In this case, the first date of the term in question was May 
10, 2002.  Therefore, the RO properly retroactively 
terminated the educational assistance benefits as of that 
date and determined that the charged indebtedness was based 
on a pro-rated amount of $469.00 [9/31 of the monthly payment 
of $670].  There does not appear to be any error in the 
proper amount of the debt.  See 38 C.F.R. § 21.3132.

Validity claim

Rather than challenging the amount basis of the creation date 
of the debt, the appellant has expressed in general terms 
that she does not agree with the RO's determination that she 
is liable for the outstanding educational assistance 
overpayment, arguing that she could not have known she was 
being overpaid while attending school and that she cannot pay 
back the indebtedness due to her current financial 
circumstance.

Crucially, the appellant has not offered any evidence which 
would establish a factual basis to believe that there existed 
mitigating circumstances that either required her or forced 
her to receive a non-punitive grade for the 4 credit class 
she took between May 10, 2002 and May 31, 2002.  See 
38 C.F.R. § 21.4136(b).
Under the clear language of the law, she is not entitled to 
payment for the May 
10-31, 2002 class for which she received the non-punitive 
grade.  She has failed to provide evidence supporting the 
existence of mitigating circumstances, as required by 
38 C.F.R. § 21.4136(a)(iii).

The appellant has put forth contentions pertaining to reduced 
circumstances, e.g., needing to work to help support herself 
and her mother.  However, it appears that these contentions 
are in the way of explanation as to why she cannot afford to 
pay the indebtedness of $469.  She has never indicated why 
she received the no punitive grade.  Moreover, even if the 
Board were to interpret here contentions as having to do with 
the no punitive grade, it is clear from the regulations cited 
above that bare assertions, without "evidence supporting the 
existence of mitigating circumstances" will not suffice to 
excuse liability under the law.  Under 38 C.F.R. § 21.4136, a 
sufficient basis to establish mitigating circumstances 
requires more than merely accepting what the appellant 
stated.  

In light of the foregoing, the Board finds that an 
overpayment in the amount of $469.00 was properly created.

The law is clear that the purpose of educational assistance 
programs is to provide funds for the pursuit of education.  
In this case, the appellant received benefits she was not 
entitled to as a result of receiving a non-punitive grade.  
Accordingly, this appeal is denied based on a lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit].

Additional comment

The only issue before the Board at this time is validity of 
the charged overpayment of educational assistance benefits.  
The matter of the appellant's waiver of the charged 
indebtedness is a separate, "downstream"  matter which has 
not been claimed or adjudicated.   Cf. Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991) [once VA has determined that 
there is a debt, the debtor must be advised of the fact of 
the debt and that he or she has the right to "informally 
dispute the existence or amount of the debt" as well as the 
right to request waiver of the collection of the debt].

The matter of the appellant's entitlement to a waiver of the 
charged indebtedness is brought to the attention of both the 
RO and the appellant.  The Board intimates no outcome, legal 
or factual as to that issue.

As a final note, the Board observes that the issue herein 
decided is not inextricably intertwined with a potential 
waiver claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two issues are inextricably intertwined if one claim 
could have significant impact on the other].  The 
establishment of the validity of an indebtedness is a matter 
predicate to the matter of entitlement to waiver of that 
indebtedness; the reverse is not true.  Thus, although a 
decision on a waiver request may not be made until the 
validity of the creation of the indebtedness has been 
established, a decision on validity is in no way dependent 
upon the resolution of a subsequent waiver claim.  See 
Schaper, 1 Vet. App. at 437 [Board decision found arbitrary 
and capricious to extent it adjudicated waiver claim without 
first deciding veteran's challenge to lawfulness of debt].  
In other words, the Board need not wait until a waiver issue 
is raised to decide the validity claim, and the Board's 
present decision on the validity claim does not establish 
that the Board currently has jurisdiction over a potential 
waiver issue.  The matter of the appellant's entitlement to a 
waiver must therefore be raised and adjudicated at the RO 
level.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An overpayment of educational assistance benefits in the 
amount of $469.00, awarded pursuant to Chapter 35, Title 38, 
United States Code, for enrollment in an educational 
institution from May 10, 2002 to May 31, 2002 was properly 
created.  The appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



